Citation Nr: 0808823	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1963 to April 1967.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In an unappealed rating decision in July 2001, the RO denied 
the claim of service connection for hearing loss.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  On the current application to reopen, the RO 
reopened the claim and adjudicated the claim on the merits.  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the claim of service connection for 
hearing loss to reflect that finality had attached to the 
previous rating decision. 

The veteran did not perfect an appeal of the claim of service 
connection for a respiratory disorder.  

In a rating decision in August 2007, the RO denied the claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability as the result of left ear surgery at a VA facility 
in September 2000.  The veteran was notified of the decision 
and his appellate rights by letter in August 2007, but as he 
has not yet filed a notice of disagreement, the claim for 
compensation under 38 U.S.C.A. § 1151 is not in appellate 
status.  
 
In December 2007, the veteran canceled request for a hearing 
before a Veterans Law Judge.  

The claim of service connection for hearing loss, which is 
reopened herein, and the claim of service connection for 
tinnitus are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 2001, the RO denied the claim 
of service connection for hearing loss; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in July 2001, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time. 

2. The additional evidence presented since the rating 
decision in July 2001 by the RO, denying service connection 
for hearing loss, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  As the 
application to reopen the claim of service connection for 
hearing loss is favorable to the veteran, no further action 
is required to comply with the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in July 2001, the RO denied service 
connection for hearing loss on the basis that the evidence 
did not show that the veteran had an existing hearing loss 
disability as defined for VA purposes.  

In a letter, dated in July 2001, the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within the time 
allotted, the rating decision by the RO in July 2001 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
July 2001 consisted of the service medical records, which do 
not show any complaint, clinical finding, or diagnosis of 
hearing loss.  The audiogram at the time of the separation 
physical examination in March 1967 indicated the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, and 
4000 Hertz:  10, 10, 10, and 20 in the right ear; and 10, 10, 
15, and 25 in the left ear.  At the time of his discharge in 
April 1967, the "PULHES" physical profile included "1" for 
hearing.  



Current Claim to Reopen

As the unappealed rating decision in July 2001 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In August 2002, the veteran submitted a statement indicating 
an intent to reopen his claim of service connection for 
hearing loss.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in July 2001 includes VA treatment records, a VA 
examination report, and statements of the veteran.  

Analysis

On the claim of service connection for hearing loss, in order 
that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the fact that the veteran did 
not have a hearing loss disability as defined by VA. 



The additional evidence consists, in part, of a VA 
examination report, dated in December 2004, showing the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  55, 50, 50, 50, and 65 in the 
right ear; and 80, 70, 100, 105 and 105 in the left ear.  The 
diagnoses were conductive and mixed hearing loss in the right 
ear and mixed hearing loss in the left ear.  At the 
examination and in statements, the veteran reported exposure 
to the firing of Howitzers during service.  The findings of 
the hearing test met the standard of hearing loss disability 
under 38 C.F.R. § 3.385. 

This evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran has a hearing loss disability under 
38 C.F.R. § 3.385, the absence of which was the basis for the 
prior denial of the claim.  As the evidence is new and 
material, the claim of service connection for hearing loss is 
reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss is reopened, and to this 
extent only the appeal is granted.    


REMAND

Prior to considering the claim of service connection for 
hearing loss and tinnitus on the merits, under the duty to 
assist additional evidentiary development is needed.  

Although there is no contemporary entry in the service 
medical records that the veteran suffered an ear injury 
during service, the veteran is competent to describe the 
injury and the veteran's statements are presumed credible, 
although the probative value of the statements are not, for 
the purpose of reopening the claim.  



Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's service personnel 
records. 

2. Schedule the veteran for a VA 
examination by an appropriate specialist 
with expertise in the diagnosis of hearing 
loss and tinnitus to determine whether it 
is at least as likely as not that the 
veteran's current hearing loss and 
tinnitus are related to the history of an 
injury in service. The claims file must be 
made available for review by the examiner.  
The examiner is asked to consider the 
following facts from the record.  

There is no contemporary entry in the 
service medical records that the veteran 
suffered an ear injury in 1963 while in 
Korea, but the veteran is competent to 
describe the injury, namely, that due to 
his proximity to the firing of a Howitzer 
and ear plug was "sucked" into his left 
ear, which had to be removed by a medic; 
the service medical records do show that 
whispered and spoken voice was 15/15 on 
hearing evaluation at the time of the 
veteran's enlistment and reenlistment 
physical examinations in January 1963 and 
April 1964; and audiograms in April 1964 
and on separation physical examination in 
March 1967 were normal; 

After service, VA records first document 
conductive bilateral hearing loss in 
September1998; and, in June 2000, 
bilateral mixed hearing loss was noted as 
was retraction of the right tympanic 
membrane and severe retraction of the left 
tympanic membrane; in September 2000, the 
veteran had left ear surgery for left ear 
conductive hearing loss, secondary to an 
atelectatic middle ear and incudostapedial 
discontinuity. 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

2. After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


